       Case 1:19-cv-12378-RGS Document 48 Filed 09/17/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



BOSTON EXECUTIVE SEARCH
ASSOCIATES, INC.,

                              Plaintiff,

                                                     Civil Action No. l:19-cv-12378-RGS

FRESHFIELDS BRUCKHAUS DERINGER
US LLP,

                              Defendant.




                    STIPULATED                      PROTECTIVE ORDER


       WHEREAS, Plaintiff Boston Executive Search Associates, Inc. ("ESA") and Defendant

Freshfields Bruckhaus Deringer US LLP ("Freshfields") (each a "Party," and together, the

"Parties") expect the above-captioned case ("Action") to involve the exchange of certain

information and documents that a Party believes to contain confidential business, financial,

proprietary, personal, or commercially sensitive information protected under Federal Rule of Civil

Procedure 26(c);

       IT IS HEREBY STIPULATED AND AGREED, in order to facilitate the exchange of

confidential information by and among the Parties that, subject to the approval of the Court, the

following Stipulation and [Proposed] Protective Order ("Order") shall govern the handling of

documents, depositions, depositionexhibits, depositiontranscripts, written discovery requestsand

responses thereto, interrogatories and responses thereto, requests for admissions and responses

thereto, and any other information or material produced, disclosed, or exchanged in connection

with this Action.


       1.      Scope. This Order shall govern any information produced or disclosed in this
                                                1
       Case 1:19-cv-12378-RGS Document 48 Filed 09/17/20 Page 2 of 13




Action by any Party or by any third party.

        2.     Confidential Material. Any Party and any third party shall have the right to

designate as "Confidential" and subject to this Order any information, document, or thing, or

portionof any document or thing: (a) that contains non-public business, financial, proprietary, or

other confidential commercial information; (b) that contains private or confidential personal

information; (c) that contains information received in confidence from third parties; or (d) which

the Party or non-party otherwise believes in goodfaith to be entitled to protection underRule26(c)

of the Federal Rules of Civil Procedure ("Confidential Material"). Any Party or any non-party

covered by this Orderthat produces or discloses any Confidential Material ("Designating Party")

shall mark the same with the following legend: "CONFIDENTIAL." Documents designated as

CONFIDENTIAL prior to the Court's approval of this Order shall be deemed Confidential

Material under this Order.

       3.      Attorneys' Eyes Only Material. Confidential Material that could be designated

CONFIDENTIAL pursuant to Paragraph 2 may instead be designated ATTORNEYS' EYES

ONLY upon making a good faith determination that such Confidential Material contains highly

sensitive non-public information,the disclosure ofwhich is reasonably likely to harm the business,

commercial, financial, or competitive position of the Designating Party ("Attomeys' Eyes Only

Material"). Any Designating Party that produces or discloses any Attomeys' Eyes Only Material

shall mark the same with the following legend: "HIGHLY CONFIDENTIAL - ATTORNEYS'

EYES ONLY." Documents designated as HIGHLY CONFIDENTIAL - ATTORNEYS' EYES

ONLY prior to the Court's approval of this Order shall be deemed Attomeys' Eyes Only Material

under this Order.
       Case 1:19-cv-12378-RGS Document 48 Filed 09/17/20 Page 3 of 13




       4.       Designation of Protected Material. When Confidential Material or Attorneys'

Eyes Only Material(together,"Protected Material"), is produced,provided, or otherwisedisclosed

by a Designating Party in connection with this Action, it shall be designated in the following

manner:



  a.      Documents, Electronically Stored Information, and Other Tangible Things. A Party
          shall designate documentary information as Protected Material by stamping or otherwise
          marking each page to which the designation applies with the appropriate confidentiality
          designation at the time when the Protected Material is provided to the other Party. For
          digital files or other electronically stored information being produced, the Designating
          Party shall mark each viewable page or image with the appropriate confidentiality
          designation at the time the Protected Material is provided to the other Party, and mark
          the medium, container, and/or communication in which the digital files were contained
          with the appropriate designation. A Party shall designate other tangible things as
          Protected Material by affixing the appropriate designation to the medium or container in
          which any such item is contained. A Party shall designate any information not reduced
          to documentary, electronic, or tangible or physical form as Protected Material by
          notifying the other Party, in writing, ofthe confidentiality designation applicable to such
          Protected Material.


  b.      Deposition Testimony. A Party may designate deposition testimony as Protected
          Material by (a) indicating the appropriate designation on the record at the time of the
          deposition, or (b) notifying the other Party in writing within thirty (30) business days
          after receipt ofthe deposition transcript that portions ofthe transcript are to be designated
          "Confidential" or "Attorneys' Eyes Only," which period may be extended by agreement
          ofthe Parties. A Designating Party shall designate portions ofthe transcript by providing
          to counsel for the opposing Party a list of page and line numbers of such designations
          within the thirty (30) day period. During these thirty (30) days, the entire deposition
          transcript is to be treated as Attomeys' Eyes Only. The Designating Party shall thereafter
          direct the court reporter to affix the appropriate confidentiality legend to the first page
          and all portions of the transcript containing any Protected Material. In the event the
          deposition is videotaped, the Designating Party shall direct the video technician to affix
          the appropriate confidentiality legend to the cover of the original and any copy of the
          videotape.

       5.      Use of Protected Material. All Protected Material shall be used by the Party that

receives such material (the "Receiving Party") solely for purposes of the prosecution or defense of

this Action; shall not be used by the Receiving Party for any business, commercial, competitive,

personal or other purpose; and shall not be disclosed by the Receiving Party to anyone other than
       Case 1:19-cv-12378-RGS Document 48 Filed 09/17/20 Page 4 of 13




those set forth in Paragraphs 6 and 7 below, unless and until the restrictions herein are removed

either by written agreement of counsel for the Parties, or by Order of the Court. This Order has

no effect upon, and shall not apply to, a Designating Party's use of its own Protected Material for

any purpose. Parties shall provide notice to the opposing Party if they reasonably expect a

deposition, hearing, or other proceeding to include reference to Protected Material, so that the other

Party can ensure that only individuals permitted access to the Protected Material are present.

Counsel for any Designating Party shall have the right to exclude from oral depositions, for the

period(s) of examination or testimony regarding Protected Material, any person not authorized by

this Order to receive or access such Protected Material based on its designation.

       6.        Access to Confidential Material.      Confidential Material and the contents of

Confidential Material may be disclosed only to the following persons under the following

conditions:


 a.         Counsel of record in this Action, and any employees of counsel whose assistance is
            deemed reasonably necessary by counsel for the purpose of this Action;

 b.         Expert witnesses or consultants retained by the Parties, provided that such expert
            witnesses or consultants have each first signed a non-disclosure agreement in the form
            attached hereto as Exhibit A;

 c.         The Court and its personnel;

 d.      The Parties, including their current and former employees, officers, directors,
         representatives, general partners, limited partners, and affiliates, provided that such
         persons are assisting the Party with this Action;

 e.         Person(s) who authored or previously received the Confidential Material;

 f.      Court reporters, videographers, and other persons retained to record or transcribe
         testimony or argument in this Action;

 g.      Photocopying, data processing, and other support service vendors that are reasonably
         necessary to assist a Party in this Action, provided that they have each first signed a non
         disclosure agreement in the form attached hereto as Exhibit A;
       Case 1:19-cv-12378-RGS Document 48 Filed 09/17/20 Page 5 of 13




  h.        Any witness called to testify at deposition or trial in this Action or any witness whom
            counsel for a Party in good faith believes may be called to testify at deposition or trial in
            this Action, and the witness's counsel, provided that such disclosure is reasonably
            necessary, and provided that they have each first signed a non-disclosure agreement in
            the form attached hereto as Exhibit A; and

  i.        Any other person agreed upon in writing by the Parties.

       7.        Access to Attorneys' Eyes Only Material. Attorneys' Eyes Only Material and

the contents of Attorneys' Eyes Only Material may be disclosed only to the following persons

under the following conditions:

  a.        Counsel of record in this Action, and any employees of counsel whose assistance is
            deemed reasonably necessary by counselfor the purpose of this Action;

  b.        The Court and its personnel;

  c.        Person(s) who authored or previously received the Attorneys' Eyes Only Material;

  d.        Court reporters, videographers, and other persons retained to record or transcribe
            testimony or argument in this Action; and

  e.        Any other person agreed upon in writing by the Parties.

       8.        Objections to Designations. At any time during the Action, a Receiving Party

may object to the designation of Protected Material. If a Receiving Partyobjects to the designation

of certain Protected Material, the following procedure shall apply:

       a.        Counsel for the Receiving Party shall serve on the Designating Party a written
                 objection (email is sufficient) to such designation, which shall describe with
                 particularity the Protected Material in question and shall state the grounds for
                 objection. Counsel for the Designating Party shall respond in writing to such
                 objection within fourteen (14) days, and shall state with particularity the grounds
                 for the applicable designation. The Parties' counsel shall then confer in good faith
                 in an effort to resolve the dispute.

       b.        If a dispute as to a designation of Protected Material cannot be resolved by
                 agreement, the Receiving Party may present the dispute to the Court in a formal
                 motion for an order regarding the challenged designation, which shall be filed under
                 seal to the extent that it refers to the substance of the Protected Material. The
                 Protected Material that is the subject of the filing shall be treated as originally
                 designated pending resolution of the dispute.
       Case 1:19-cv-12378-RGS Document 48 Filed 09/17/20 Page 6 of 13




        9.     Filing of Protected Material. No Party shall file with the Court any Protected

Material, or disclose the contents ofany Protected Material in any filing, until the Court determines

whether such Protected Material may be filed under seal or on the public docket. Any pretrial

pleading, paper, exhibit, or other document which discloses or relies on Protected Material or the

contents of Protected Material shall be redacted to the extent necessary and/or filed under seal in

accordance with Local Rule 7.2. The first page of any pleading, paper, or other document filed

under seal shall contain the legend:

                  UNDER SEAL PURSUANT TO PROTECTIVE ORDER
                          CONTAINS CONFIDENTIAL MATERIAL


       No Party shall file unredacted versions ofProtected Material until a motion for leave to file

under seal is allowed. If the Court denies a motion for leave to file Protected Material under seal,

the Receiving Party may file it on the public docket without contravening this Order.

        10.    Inadvertent Disclosure of Protected Material by Designating Party. To the

extent consistent with applicable law, the inadvertent or unintentional disclosure of Protected

Material that should have been designated as such, regardless of whether the information,

document or thing was so designated at the time of disclosure, shall not be deemed a waiver in

whole or in part of a Designating Party's claim of confidentiality, either as to the specific

information, document or thing disclosed or as to any other material or information concerning the

same or related subject matter. Such inadvertent or unintentional disclosure may be rectified by

notifying in writing counsel for all Receiving Parties to whom the material was disclosed that the

material should have been designated Confidential or Attorneys' Eyes Only within a reasonable

time after learning of the disclosure. Such notice shall constitute a designation of the information,

document, or thing as Confidential or Attorneys' Eyes Only under this Order. A Party receiving

such written notice shall make reasonable efforts to retrieve any such materials from persons not
       Case 1:19-cv-12378-RGS Document 48 Filed 09/17/20 Page 7 of 13




authorized to receive them pursuant to this Orderandto avoidanyfurther unauthorized disclosure.

        11.    Inadvertent Disclosure of Protected Material by Receiving Party.              Any

Receiving Party in possession of Protected Material shall exercise reasonable care to preserve its

confidential nature. If such material is disclosed by the Receiving Party or a person with whom

the Receiving Party has shared Protected Material in a manner not authorized by this Order, the

Party responsible for the disclosure shall immediately report such disclosure to the Designating

Party and make reasonable efforts to promptly retrieve such Protected Material and to prevent

further disclosure.

        12.    Inadvertent Production of Privileged Material. Subject to the provisions of

Federal Rule of Evidence 502, inadvertent production or disclosure of documents (including

physical objects) shall not constitute a waiver of the attorney-client privilege or work-product

immunity or any other applicable privilege or immunity from discovery if, within fourteen (14)

calendardays after a Party becomes awareofany inadvertent or unintentional disclosure, the Party

designates any such documents as within the attorney-client privilege or work-product immunity

or any other applicable privilege or immunity and requests in writing (email is sufficient) return

of suchdocuments, witha description of thefactual basisfor the assertion of privilege or immunity.

Upon such request, the other Party shall immediately return all copies of such inadvertently

produced document(s) and destroy any notes taken regarding such inadvertently produced

document(s). No recipient of inadvertently disclosed information or documentation shall utilize

such document(s) or any fhiits or information derived therefrom for the purposes of this Action.

The inadvertent disclosure of such document(s) shall not constitute a waiver of any privilege that

may otherwise apply.
       Case 1:19-cv-12378-RGS Document 48 Filed 09/17/20 Page 8 of 13




        13.     Termination.     Within sixty (60) days of the final conclusion of this Action

(including theexhaustion ofany appeals), each Party orother individual subject to theterms hereof

shall be under an obligation to return to the originating source, or to destroy, all originals and

unmarked copies of Protected Material; provided, however, that counsel may retain complete

copies ofalltranscripts andpleadings including anyexhibits attached thereto forarchival purposes,

subject to the provisions ofthis Order. The termination ofthis Action shall not relieve counsel or

any Party or other persons obligated hereunder from their responsibility to maintain the

confidentiality of Protected Material pursuant to this Order, andthe Court shall retain continuing

jurisdiction to enforce the terms of this Order, even after this Action is terminated.

        14.    Protected Material Subpoenaed or Ordered Produced In Other Litigation. If

a Receiving Party receives a subpoena or other compulsory process ("Demand") seeking the

production or disclosure of Protected Material, that Party shall provide written notice to counsel

for the Designating Party within fourteen (14) days of receipt of the Demand. The written notice

shall identify the Protected Material sought and provide a copy of the Demand itself. The

Receiving Party receiving the Demand shall object to the production of the Protected Material on

the grounds ofthis Order.

        15.    Preservation of Rights. By agreeing to the entry of this Order, the Parties adopt

no position as to the authenticity or admissibility of documents produced subjectto it. This Order

shall not deprive any Party of its right to object to discovery by any other Party on any permitted

ground, and admissibility of the designated Protected Material will be reserved for and addressed

at trial. Neither the taking of any action in accordance with the provisions of this Order, nor the

failure to object thereto, shall be construed as a waiver of any claim or defense in this Action.

Nothing in this Order shall preclude any Party from filing a motion seeking further or different



                                                 8
       Case 1:19-cv-12378-RGS Document 48 Filed 09/17/20 Page 9 of 13




protection from theCourt under Rule 26(c) of the Federal Rules of Civil Procedure, or from filing

a motion with respect to the manner in which Protected Material shall be treated at trial.



IT IS SO ORDERED.



DATED:               20
                                              HONVUCHARD G. STEARNS
                                              UNITED STATES DISTRICT JUDGE
     Case 1:19-cv-12378-RGS Document 48 Filed 09/17/20 Page 10 of 13




STIPULATED BY:

Dated: September 15,2020                Dated: September 15,2020

/s/ Domlas W. Salvesen                  /s/Joseph F. Savage. Jr.

Douglas W. Salvesen (BBO# 550322)       Joseph F. Savage, Jr. (BBO # 443030)
YURKO, SALVESEN & REMZ, P.C.            Courtney D. Orazio (BBO # 692385)
One Washington Mall, 11th Floor         GOODWIN PROCTER LLP
Boston, Massachusetts 02113             100 Northern Avenue
T: (617) 723-6900                       Boston, Massachusetts 02210
dsalvesen@bizlit.com                    T: 617.570.1000
                                        JSavage@goodwinlaw.com
                                        COrazio@goodwinlaw.com
Attorneyfor PlaintiffBoston Executive
Search Associates, Inc.                 Timothy P. Harkness (pro hac vice)
                                        Brayden Koslowsky (pro hac viceforthcoming)
                                        FRESHFIELDS BRUCKHAUS DERINGER US
                                        LLP
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        T: 212.230.4610
                                        timothy.harkness@freshfields.com
                                        brayden.koslowsky@freshfields.com

                                        Attorneysfor Defendant Freshfields Bruckhaus
                                        Deringer US LLP




                                           10
Case 1:19-cv-12378-RGS Document 48 Filed 09/17/20 Page 11 of 13




                 EXfflBIT A




                              11
      Case 1:19-cv-12378-RGS Document 48 Filed 09/17/20 Page 12 of 13




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS




BOSTON EXECUTIVE SEARCH
ASSOCIATES, INC.,

                               Plaintiff,

                                                      Civil Action No. 1:19-cv-12378-RGS

FRESHFIELDS BRUCKHAUS DERINGER
US LLP,

                               Defendant.




                               AGREEMENT TO BE BOUND BY
                                     PROTECTIVE ORDER



I,             , being duly sworn, state that:

         1.    My address is

         2.    My present employer is                                          and the address of


my present employment is

         3.    My present occupation or job description is

         4.    I sign this agreement both on behalfofmyself, as well my present employer and all

those employed at that entity to whom Protected Material or the contents of Protected Material

will be disclosed (together with me, "the Recipients"), if applicable.

         5.    I have carefully read and understood the provisions of the Protective Order in this

case signed by the Court, and the Recipients will comply with all provisions of the Protective

Order.


         6.    The Recipients will hold in confidence and not disclose to anyone not qualified

                                                 12
      Case 1:19-cv-12378-RGS Document 48 Filed 09/17/20 Page 13 of 13




underthe Protective Order any Protected Material or any words, summaries, abstracts, or indices

of Protected Material disclosed to them.

         7.     The Recipients will limit use of Protected Material disclosed to them solely for

purpose of this action.

         8.     No later than sixty (60) days after the final conclusion of the case, the Recipients

will destroy all Protected Material and summaries, abstracts, and indices thereof which come into

their possession, and documents or things which they have prepared relating thereto, or

altematively returnthem, to counsel for the Partyfor whom they were employed or retained.

         I declare under penalty of perjury that the foregoing is true and correct.

Dated:
                                                       [Name]




                                                  13
